Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 10, the limitation “by controlling a length of the offset waveguide, the power between the fundamental mode and the high order modes of the offset waveguide can be controlled to be redistributed between the fundamental mode and the high order mode of the second main waveguide “ does not make it clear whether the method step is performed, and thereby is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pederusen (JP H0933743 A).

With respect to claim  1, Pederusen discloses a polarization attenuator, comprising a first main waveguide (P in fig.17 or 18; alternatively, Q in fig.17 or 18 ), an offset waveguide (SQ in figs. 17 and 18; alternatively, Sp in figs.17 and 18) and a second main waveguide (see P which follows SQ in figs. 17 and 18; alternatively, see Q which follows Sp in figs. 17 and 18) which are arranged in sequence, wherein an output surface of the first main waveguide (P in fig.17 or 18; alternatively, Q in fig.17 or 18) partially overlaps an input surface of the offset waveguide (SQ in figs. 17 and 18; alternatively, Sp in figs.17 and 18); an output surface of the offset waveguide (SQ in figs. 17 and 18; alternatively, Sp in figs.17 and 18) partially overlaps an input surface of the second main waveguide (see P which follows SQ in figs. 17 and 18; alternatively, see Q which follows Sp in figs. 17 and 18); and the first main waveguide (P in fig.17 or 18; alternatively, Q in fig.17 or 18) or the second main waveguide (see P which follows SQ in figs. 17 and 18; alternatively, see Q which follows Sp in figs. 17 and 18) supports fundamental modes, and supports at least one high order mode (disclosed by the operation of para.[0010]: “the mode converter converts a zero-order guided mode to a higher-order guided mode”).

With respect to claims 1 and 8, Pederusen discloses a polarization attenuator (see fig.2), comprising a first main waveguide (P in fig.2), an offset waveguide (Q) and a second main waveguide (C) which are arranged in sequence, wherein an output surface of the first main waveguide (P) partially overlaps an input surface of the offset waveguide (Q, at the end of fig.2); an output surface of the offset waveguide (Q) partially overlaps an input surface of the second main waveguide (Q); and the first main waveguide (P) or the second main waveguide (Q) supports fundamental modes, and supports at least one high order mode, wherein the cross-sectional size of the first main waveguide (P) is larger than the cross-sectional size of the offset waveguide (Q), and the cross-sectional size of the offset waveguide (Q) is larger than the cross-sectional size of the second main waveguide (C); or 10the cross-sectional size of the first main waveguide is smaller than the cross-sectional size of the offset waveguide (B), and the cross-sectional size of the offset waveguide is smaller than the cross-sectional size of the second main waveguide.

With respect to claim 2, Pederusen discloses the polarization attenuator according to claim 1, wherein the first main waveguide (P in fig.17 or 18; alternatively, Q in fig.17 or 18) and the second main waveguide (see P which follows SQ in figs. 17 and 18; alternatively, see Q which follows Sp in figs. 17 and 18) are same in cross-sectional shape and size (again see figs. 17 and 18).

With respect to claim  3, Pedersen discloses the polarization attenuator according to claim 2, wherein the offset waveguide (SQ in fig. 17) and the first main waveguide (P in fig.17) are same in cross-sectional shape and size, the first main waveguide (P in fig.17) and the second main waveguide (see P which follows SQ in figs. 17) are coaxially arranged, and a center line of the offset waveguide (SQ in figs. 17) is set in an upward offset manner relative to center lines of the first main waveguide (P in fig.17) and the second main waveguide (see P which follows SQ in fig.17).

With respect to claim  5, Pederusen discloses the polarization attenuator according to claim 2, wherein the cross-sectional size of the offset waveguide (Sp in fig. 18) is smaller than the cross-sectional size of the first main waveguide (Q in fig.18), and the offset waveguide (Sp in fig. 18), the first main waveguide (Q in fig.18) and the second main waveguide (see Q which follows Sp 18) are arranged coaxially.


With respect to claim  9, Pederusen discloses a polarization attenuation method, comprising following steps: 1) introducing optical signals into a first main waveguide (disclosed by the operation of Q in figs.17 and 18); 2) exciting a high order mode at a joint of the first main waveguide (Q) and an offset waveguide (see subsequent P)  by the optical signals (disclosed by the discontinuities of interfaces in figs.17 and 18); and 3) mixing the signals at a joint of a second main waveguide and the offset waveguide (disclosed by the discontinuity between Sp and Q in fig.17 ), and redistributing power between a fundamental mode and high order modes of the offset waveguide to be between a fundamental mode and a high order mode of the second main waveguide (disclosed by the operation of para.[0010]: “the mode converter converts a zero-order guided mode to a higher-order guided mode”) .

With respect to claim 10, Pederusen discloses the polarization attenuation method according to claim 9, by controlling a length of the offset waveguide (see the structure of figs.17 and 18), the power between the fundamental mode and the high order modes of the offset waveguide can be controlled to be redistributed between the fundamental mode and the high order mode of the second main waveguide (see the structure of figs.17 and 19; examiner’s note: the limitation is not considered to be further limiting since no step of changing the length of the offset waveguide is performed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pederusen (JP H0933743 A).
With respect to claim  4, Pederusen discloses the polarization attenuator according to claim 2, wherein the offset waveguide (SQ in figs.17 and 18) and the first main waveguide (P in fig.17 or 18) are same in cross-sectional shape and size, but does not disclose the center line of the offset waveguide is set in an upward offset manner relative to the center line of the first main waveguide, and the center line of the second main waveguide is set in an upward offset manner relative to the center line of the offset waveguide.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pederusen so that the center line of the offset waveguide is set in an upward offset manner relative to the center line of the first main waveguide, and the center line of the second main waveguide is set in an upward offset manner relative to the center line of the offset waveguide, since it would predictably produce discontinuities that redistribute power and  since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With respect to claim  6, Pederusen discloses the polarization attenuator according to claim 2, wherein the cross-sectional size of the offset waveguide (Sp in fig.18) is smaller than the cross-sectional size of the first main waveguide (Q in fig.18), the first main waveguide (Q in fig.18) and the second main waveguide (see Q which follows Sp in figs.18) are coaxially arranged, but does not disclose wherein the center line of the offset waveguide  is set in a downward or upward offset manner relative to the center lines of the first main waveguide and the second main waveguide.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pederusen so that the center line of the offset waveguide  is set in a downward or upward offset manner relative to the center lines of the first main waveguide and the second main waveguide, since it would predictably produce discontinuities that redistribute power and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With respect to claim  7, Pederusen discloses the polarization attenuator according to claim 2, wherein the cross-sectional size of the offset waveguide (Sp in fig.18) is smaller than the cross-sectional size of the first main waveguide (Q in fig.18), the first main waveguide (Q in fig.18) and the second main waveguide (see Q which follows Sp in figs.18) are coaxially arranged, but does not disclose the center line of the offset waveguide is set in a leftward or rightward offset manner relative to the center lines of the first main waveguide and the second main waveguide.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pederusen so that the center line of the offset waveguide is set in a leftward or rightward offset manner relative to the center lines of the first main waveguide and the second main waveguide, since it would predictably produce discontinuities that redistribute power and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.


With respect to claim  8, Pederusen discloses the polarization attenuator according to claim 1, wherein the cross-sectional size of the first main waveguide (Q in fig.18) is larger than the cross-sectional size of the offset waveguide (Sp in fig.18), but does not disclose wherein the cross-sectional size of the offset waveguide  is larger than the cross-sectional size of the second main waveguide; or the cross-sectional size of the first main waveguide is smaller than the cross-sectional size of the offset waveguide, and the cross-sectional size of the offset waveguide is smaller than the cross-sectional size of the second main waveguide.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teaching of Pederusen so that wherein the cross-sectional size of the offset waveguide  is larger than the cross-sectional size of the second main waveguide; or the cross-sectional size of the first main waveguide is smaller than the cross-sectional size of the offset waveguide, and the cross-sectional size of the offset waveguide is smaller than the cross-sectional size of the second main waveguide, since it would predictably produce discontinuities that redistribute power and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In Re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882